Citation Nr: 1224346	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed March 2005 rating decision, the RO denied service connection for hearing loss and tinnitus.

2.  Evidence received since the March 2005 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for hearing loss and tinnitus, and raises a reasonable possibility of substantiating those claims.

3.  The Veteran has hearing loss that is as likely as not related to his active duty.

4.  The Veteran has tinnitus that is as likely as not related to his active duty


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004). 

2.  Evidence received subsequent to the March 2005 rating decision is new and material, and the claims for service connection for hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  Resolving reasonable doubt in favor of the Veteran, he has hearing loss that was incurred in his military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus, as well as the underlying de novo aspect of these appeals, no further discussion of these VCAA requirements is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Although the Veteran's claims are being granted in full, the Board finds it necessary to address contentions made by the Veteran's representative in March 2012.  In an informal hearing presentation, the representative asserted that the Veteran was not released from active duty in September 1962, but in fact re-enlisted.  The representative pointed to a notation in the service personnel records that the Veteran's military occupational specialty (MOS) changed from Field Artillery Basic to Light Weapons Infantry in November 1962.  Thus, according to the Veteran's representative, there were outstanding service treatment records (STRs).  He further asserts that the National Personnel Records Center (NPRC) verified that the Veteran served from September 1960 to August 1966.  However, review of the available personnel records reflects that the Veteran was transferred to the United States Army Reserves in September 1962, with an obligation expiring in September 1966.  In addition, although RO staff appears to have referenced a separation date of August 1966 in a request to the NPRC, there is no indication from NPRC that the Veteran served on active duty until August 1966, nor do the personnel records reflect this.  The Board thus finds that the Veteran's dates of service as reflected in the Introduction are accurate and that there are no outstanding STRs.  

Claims to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160, 20.201, 20.302.  

Here, service connection for hearing loss and tinnitus was initially denied by rating decision dated March 2005, on the grounds that neither disorder occurred in or was caused by his period of active service.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  Thus, the Veteran's service connection claims may be considered on the merits only if new and material evidence has been received since that prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

In reaching the conclusion that the March 2005 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  Here, no new evidence pertinent to the issues of hearing loss or tinnitus was received between the March 2005 rating decision and the claim currently on appeal.  The March 2005 rating decision is thus final.  

New and material evidence means evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran filed his claims to reopen in March 2009.  In support of these claims, the Veteran asserts that he has experienced tinnitus continuously since he was exposed to damaging noise during service.  He has also submitted a June 2009 private medical opinion, finding that his currently diagnosed hearing loss and tinnitus had their onset as a result of exposure to noise during service.  

The Veteran is competent to report experiencing tinnitus since service.  See Shade, supra.  Although lay persons are not competent to offer opinions as to a medical diagnosis, they are competent to describe symptoms of an injury or illness.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1994); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based on the evidence submitted and statements provided in support of this claim, the Board finds the Veteran credible with respect to his assertions.  See Justus, supra.  

With these considerations, the Board has reviewed the record, including the June 2009 medical opinion and the Veteran's assertions of tinnitus since service, and finds that this evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  The evidence is new, in that it was not previously of record.  The Board finds the Veteran competent and credible with respect to the assertions of continuity of tinnitus symptomatology, which relate to an unestablished fact necessary to substantiate that claim.  See Shade, supra.  In addition, the June 2009 medical opinion relates both the Veteran's hearing loss and tinnitus to his in-service acoustic trauma.  Therefore, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claims for service connection for hearing loss and tinnitus.  The claims to reopen are therefore granted.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the current appeal, the Veteran contends that he has bilateral hearing loss and tinnitus as a result of in-service acoustic trauma.  His personnel records show that he served with an artillery unit.  Thus, acoustic trauma as a result of artillery noise exposure is conceded.  

The STRs show no complaints of, or treatment for, bilateral hearing loss or tinnitus.  On separation from service, the Veteran underwent an authorized audiological evaluation in July 1962.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures to the left of the parentheses in each column.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)- American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in the parentheses in each column.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, with the exception of 15 decibels added at 500 Hertz and 5 decibels added at 4000 Hertz.  

The July 1962 separation examination showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
5 (15)
0 (10)
n/a
20 (25)
LEFT
-5 (10)
0 (10)
10 (20)
n/a
20 (25)

At this evaluation, the Veteran also did not report any symptoms of tinnitus.  

On VA audiological examination in February 2005, a history of noise exposure during service was noted, as was a history of post-service occupational and recreational noise exposure while working in factories and hunting.  Audiometric testing showed bilateral sensorineural hearing loss.  38 C.F.R. § 3.385.  The Veteran also indicated that he had experienced bilateral tinnitus for the past "20 years."  The examiner noted that the Veteran's separation examination showed hearing within normal limits and no evidence of tinnitus and thus concluded that it was "less likely than not [less than 50/50 probability] that hearing loss and tinnitus were caused by or a result of military service."  

Similar findings were made on VA audiological examination in June 2009.  38 C.F.R. § 3.385.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus, noting that tinnitus was "as likely as not a symptom associated with the hearing loss."  The examiner went on to state, however, that neither hearing loss nor tinnitus had a clinical onset during service, since there were no reports of hearing loss or tinnitus during service or on separation from service.  Furthermore, the examiner noted that contributions from post-service recreational and occupational noise exposure, as well as the aging process, could not be ruled out as a cause of his hearing difficulty.  Thus, the examiner could not "be 50% or more certain that his hearing loss was caused by or a result of military acoustic trauma."  

Also in June 2009, a medical opinion was received from P.N., a private audiologist who evaluated the Veteran and who had access to the pertinent evidence in the claims folder, including the Veteran's STRs, personnel records, and the February 2005 VA examination.  A history of exposure to artillery weapons during service was noted, as was post-service occupational and recreational noise exposure.  The Veteran reported the onset of tinnitus as "20 years ago."  P.N.'s audiological evaluation showed moderately-severe bilateral neurosensory hearing loss.  The audiologist noted that a whispered voice test administered at service entry, purportedly showing normal hearing, "does not accurately assess high frequency hearing sensitivity and can neither prove nor disprove normal hearing."  She also noted that a "mild hearing loss is detected at 8000 Hz in the right ear" at separation in July 1962.  

After reviewing the Veteran's records and conducting a physical examination, the audiologist found that "it is more likely than not that [the Veteran's] bilateral hearing loss and tinnitus are related to his military exposure, " referring to the fact that the whispered voice test at service entry was inaccurate, and that there was mild hearing loss at 8000 Hz in the right ear on separation in July 1962.  Although hearing was within normal limits in the left ear, the audiologist noted that "it is well documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram, therefore it is at least as likely as not that this [Veteran's] hearing loss and tinnitus is related to his military noise exposure and it may have worsened as a civilian."  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that, here, there is inconsistent evidence as to whether the Veteran's current hearing loss and tinnitus are related to service.  At service discharge in 1962, he was given the opportunity to identify any history or symptoms associated with his in-service acoustic trauma, but did not indicate any pertinent complaints, and none are documented.  Moreover, there follows a period of over four decades during which the Veteran did not seek any form of treatment or evaluation for hearing loss or tinnitus.  

However, as discussed above, acoustic trauma from the Veteran's MOS and from having been stationed with an artillery unit has been conceded.  Additionally, bilateral hearing loss as defined by VA and tinnitus has been shown.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current bilateral hearing loss and tinnitus.  The Veteran indicated in his March 2009 claim and during his June 2009 VA and private examinations that his tinnitus began in service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Veteran has not specifically asserted that he first observed symptoms of hearing loss during service, nor is he competent to diagnose hearing loss.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Nevertheless, the Board is satisfied that the hearing loss diagnosed many years after service cannot be clearly disassociated from the Veteran's conceded in-service exposure to loud noise.  Of particular significance to the Board are the June 2009 findings of the private audiologist, P.N., that the Veteran's hearing loss likely had its onset as a result of acoustic trauma during service and may have worsened as a result of his post-service occupational and recreational noise exposure, because cochlear damage can occur without seeing a noticeable shift on an audiogram.  These findings are consistent with the Court's holding in Hensley, supra.  

In reaching this conclusion, the Board acknowledges the February 2005 and June 2009 negative VA nexus opinions.  However, in providing these negative opinions, the examiners relied on the absence of any complaints in service.  As the examiners did not account for the Veteran's credible and competent contentions regarding the onset of tinnitus, nor did they note that an absence of findings of hearing loss during service is not a bar to service connection, see Hensley, supra, the Board finds that these opinions lack probative value.  

The Board further acknowledges that the Veteran has been somewhat inconsistent in his assertions as to the onset of his tinnitus.  Specifically, in some documents he reports observing tinnitus during service, and in others he reports first observing tinnitus "20 years ago," which would have placed the onset of tinnitus well after his discharge from service.  However, even if tinnitus was first observed after service, the fact that service connection for hearing loss is being granted adds weight to his claim that his tinnitus is also related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Inner Ear.  This is also consistent with the findings of the June 2009 VA examiner, who noted on the examination report that the Veteran's tinnitus was likely associated with his hearing loss.  

Accordingly, in considering the medical and lay evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has hearing loss and tinnitus that were incurred in service.  The evidence is in favor of the grant of service connection for these disorders.  Service connection for hearing loss and tinnitus is, therefore, granted.  See 38 U.S.C.A § 5107 (West 2002).  


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and, to this extent, the appeal is granted.  

Entitlement to service connection for bilateral hearing loss is granted.  
New and material evidence having been received, the claim for service connection for tinnitus is reopened, and, to this extent, the appeal is granted.  

Entitlement to service connection for tinnitus is granted. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


